Citation Nr: 1205222	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  03-05 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased initial evaluation for Diabetes Mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased initial evaluation for right upper extremity neuropathy, as secondary to Diabetes Mellitus, rated as 10 percent disabling prior to April 13, 2009, 30 percent disabling from April 13, 2009, to January 24, 2010, and as 50 percent disabling from January 24, 2010.

3.  Entitlement to an increased initial evaluation for left upper extremity neuropathy, as secondary to Diabetes Mellitus, rated as 10 percent disabling prior to April 13, 2009, 20 percent disabling from April 13, 2009, to January 24, 2010, and as 40 percent disabling from January 24, 2010.

4.  Entitlement to an increased initial evaluation for left lower extremity neuropathy, as secondary to Diabetes Mellitus, rated as 30 percent disabling prior to January 24, 2010, and as 40 percent disabling from January 24, 2010.

5.  Entitlement to an increased initial evaluation for right lower extremity neuropathy, as secondary to Diabetes Mellitus, rated as rated as 30 percent disabling prior to January 24, 2010, and as 40 percent disabling from January 24, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to November 1970, to include service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Baltimore, Maryland. 

In February 2005, the Board remanded this matter for further development. 

In a September 2009 rating determination, the Appeals Management Center (AMC), 
increased the Veteran's right and left ulnar neuropathy disability evaluation from 10 percent each to 30 and 20 percent, respectively, and assigned effective dates of April 13, 2009.  The AMC also increased the Veteran's right and left leg neuropathy initial disability evaluations from 10 to 30 percent. 



A December 2009 Board decision granted the issues of service connection for hypertension and an increased rating for coronary artery disease, and denied service connection for PTSD and an increased rating for diabetic autonomic neuropathy, and as such, these issues are therefore no longer before the Board.  The issues of increased initial ratings for bilateral upper and lower extremity neuropathies, and for Diabetes Mellitus, were remanded by that same December 2009 Board decision.  While these issues were on appeal, many of their evaluations were raised based on VA examinations, therefore, the issues remaining in appellate status are as listed above.

The issue of entitlement to an increased initial evaluation for Diabetes Mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 13, 2009, the Veteran's right and left upper extremity neuropathy consisted of numbness, tingling, and problems with dexterity, as well as objective findings of moderate weakness in the hands and moderate ulnar neuropathy, consistent with a finding of mild incomplete paralysis of the median nerve.

2.  From April 13, 2009, to January 24, 2010, the Veteran's right and left upper extremity neuropathy consisted of numbness, tingling, and weakened grip strength, and moderate ulnar neuropathy, consistent with a finding of moderate incomplete paralysis of the median nerve.

3.  From January 24, 2010, the Veteran's right and left upper extremity neuropathy has consisted of severe sensory deficits as well as weakness, with no findings of complete paralysis.

4.  Prior to January 24, 2010, the Veteran's left and right lower extremity neuropathy consisted of no findings related to the sciatic nerve, but significant loss of sensation and numbness in the bilateral lower extremities, without a finding of complete paralysis of the popliteal nerve.

5.  From January 24, 2010, the Veteran's left and right lower extremity neuropathy has consisted of severe sensory loss related to the sciatic nerve, without evidence of complete paralysis of the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the Veteran's service connected right and left upper extremity neuropathies, for the period prior to April 13, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8515 (2011).

2.  The criteria for an increased evaluation for the Veteran's service connected right and left upper extremity neuropathies, for the period from April 13, 2009 to January 24, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8515 (2011).

3.  The criteria for an increased evaluation for the Veteran's service connected right and left upper extremity neuropathies, from January 24, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8515 (2011).

4.  The criteria for an increased evaluation for the Veteran's service connected right and left lower extremity neuropathies, prior to January 24, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8521 (2011).

5.  The criteria for an increased evaluation for the Veteran's service connected right and left lower extremity neuropathies, from January 24, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Codes 8520, 8521 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In letters dated in November 2001, February 2005, August 2008, September 2008, January 2009, and August 2009, as well as prior Board remands, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  These letters also provided notice regarding potential ratings and effective dates.   See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  The Veteran was provided several VA examinations during the course of this appeal, in February 2002, April 2009, January 2010,  and February 2011.  Since the existing record is sufficient to decide these claims, further examination is not needed.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim, as to those issues being finally decided on this appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


The Facts

The Veteran contends that increased ratings are warranted for all these disabilities, as he contends that their symptomatology is more severe than that contemplated by their current evaluations.  The relevant evidence of record includes the reports of VA and private treatment records, as well as VA examination reports.

Throughout the course of this appeal, the Veteran has reported problems with numbness and tingling of all extremities.

Social Security records indicate that the Veteran has been in receipt of Social Security Administration benefits since December 1999 for a primary diagnosis of Diabetes Mellitus.

A private February 2000 neurological consultation noted that the Veteran complained of numbness and weakness in his fourth and fifth digits of his right hand since his recent coronary artery bypass.  He reported some burning sensation in the plantar surfaces of his feet, and numbness bilaterally in his feet up to his ankles.  On examination, he had full strength throughout.  Deep tendon reflexes were +/- 2 in the upper extremity.  Planter responses were flexor in the left and mute on the right.  Sensory examination showed normal position to light touch, pin, temperature, sensation in the greater toes, and vibration was borderline decreased in the great toes.  Pin sensation in the fingers was equal in all fingers bilaterally.  There was negative Tinel's bilaterally at the wrist and medical epicondyle.  His coordination examination was finger to nose normal, as was heel to shin and rapidly alternating movements of the fingers. Gait was normal.

A March 2000 EMG/nerve conduction study demonstrated evidence of bilateral ulnar neuropathy appearing chronic or subacute, with an overall picture of diabetic sensory and motor polyneuropathy.

The Veteran received a Maryland disability examination in February 2001.  At that time, the Veteran reported numbness of the feet for the past three years, and numbness of both inner hands for the previous year.  He reported that since his heart operation a year ago, the numbness of his feet has increased.  On examination, sensations for both feet and the lower one third of the legs was found to be markedly reduced.

The Veteran received a VA examination in February 2002.  At that time, he reported, over the past three years, having a tingling and disagreeable feeling in the fourth and fifth fingers in the medical or ulnar aspect of his hands.  He also reported that he did not have the dexterity that he once had and tended to drop things, and felt that his grip was not good.

Physical examination revealed that muscle strength was intact in the arms and hands, except for moderate weakness, 4/5, in the interosseous muscles.  The wrist extensors and thumb muscles were intact.  On sensory examination, the Veteran had decreased sensation in his hand, and the fifth finger, that splits the fourth finger, affecting the lateral ulnar aspect of his hand in the ulnar distribution.  He was diagnosed with ulnar neuropathy in both hands, of moderate degree, with moderate weakness and lack of dexterity and sensory loss.

As to the Veteran's legs and feet, the Veteran reported an eight year history of numbness and tingling in his legs below the knee.  He said that he had now progressed to more of a general numbness, and feeling of deadness, rather than tingling.  He said he felt unstable when walking, and was concerned about falls.  He reported that the lack of sensation prevented him from discerning whether his socks were on or off.  Physical examination revealed both knee jerks at 1/2, but the examiner was unable to elicit other deep tendon reflexes.  His muscle strength was intact in his leg and foot except for moderate weakness 4/5 in the interosseous muscles.  The intrinsic muscles of the foot were intact with respect to strength.  In the leg, below the knee, there was a decrease in both cold and vibratory sensation, both medially and laterally.  The Veteran was diagnosed with diabetic sensory neuropathy affecting the peroneal, tibial, and sensory nerves in both legs.

A routine diabetic foot check dated October 2002 noted that the Veteran had no complaints.  He had palpable pulses, but diminished neurological findings.

VA examination of April 2009 noted that the Veteran reported numbness and tingling in both his feet and hands, along with weakness of grip strength of both hands.  Examination of both hands reveals weakened grip strength bilaterally with spotty hypoesthesia to touch and pinprick of both hands, particularly the distal fingertips.  Examination of the feet revealed massive edema of both feet, which the examiner attributed to venous insufficiency.  The examiner found almost complete hypoesthesias to touch on the soles and toes of both feet, but noted it was difficult to evaluate his feet and soles because of the massive edema.  A July 2009 addendum to that VA examination report indicated that, in the examiner's opinion, the level of sensory diabetic neuropathy of the Veteran's right and left lower extremities was severe, and the level of sensory diabetic neuropathy of the Veteran's right and left upper extremities was moderate.

The Veteran received a VA neurological examination in January 2010.  At that time, the Veteran complained of decreased coordination, tingling, and pain in both hands.  He reported that he was right hand dominant.  He stated he was unable to do much with his hands, and dropped items frequently.  He was able to dress himself, though he had problems with buttons.  Examination showed strength of 4+/5 in both hands.  Muscle tone was noted to be slightly diminished, with atrophy in the thenar and hypothenar eminences bilaterally.  Sensory perception to light touch was decreased in a glove distribution in both arms.  Pin prick was severely decreased in a glove distribution below the elbows.  Vibration and position sense was also diminished in the Veteran's bilateral hands.  Deep tendon reflexes were absent.  The examiner indicated that both the ulnar and median nerves were involved.  His disability was felt to be manifested by atrophy and weakness in both hands.  The examiner indicated that these findings were consistent with a finding of incomplete paralysis of both hands, with intrinsic muscle innervations by the bilateral median and ulnar nerves.  There was no evidence of claw deformity.

Lower extremity testing at that time showed mildly decreased muscle tone in the lower extremities, and decreased light touch below the hips bilaterally.  Vibratory sense was absent in the feet bilaterally, as was position sense.  Deep tendon reflexes were also absent in the feet.  The Veteran was diagnosed with severe diabetic peripheral neuropathy of the lower extremities.  The examiner specifically indicated that there was not complete paralysis of the lower extremities, and there was no foot drop, thought there was severe sensory loss, and an unsteady gait due to severe sensory neuropathy.  An addendum to this examination, dated March 2011, specifically indicated that the Veteran's sciatic nerve was involved.

The Veteran received another  VA neurological examination in February 2011.  At that time, the Veteran was found to have an unsteady gait, and walked with a cane for the past 8-9 months.  He reported falling a few times per year, but had no hospitalizations due to his lower extremities.  Weakness was 4/5 in left ankle dorsiflexors and extensor hallucis longus.  Weakness was 5-/5 in right ankle dorsiflexors and extensor hallucis longus.  Strength was 4+/5 in bilateral ankle invertors and evertors.  Strength was 5/5 in the remainder of the lower extremity muscles.  The Veteran was noted to have decreased muscle tone in his bilateral lower extremities, as well as decreased light touch in stocking distribution of the entire length of the legs, worse distally bilaterally, with the left leg worse than the right.  He had severely decreased pinprick sensation in stocking distribution below his bilateral hips.  He had missing vibratory and position sense bilaterally in the feet, and absent deep tendon reflexes in both ankles.  He had a partial left foot drop.  The examiner noted specifically that there were multiple nerves involved in the Veteran's peripheral neuropathy, including the Veteran's sciatic nerve.

As to the Veteran's hands, he reported decreased pain and tingling in all fingers of both hands.  He reported his pain came and went, and that he had trouble dropping things.  He had 4+/5 strength in the fingers, and muscle tone was decreased mildly in both upper extremities.  He had a mild postural tremor in both hands and wrists.  Light touch was decreased in a glove distribution in both arms below the elbows.  Pin prick sensation was severely decreased in the arms below the elbows.  Vibratory and position sense were both diminished in the hands.   The Veteran was diagnosed with severe bilateral ulnar neuropathies of both upper extremities.





The Law

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as is practical, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011). Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

The United States Court of Appeals for Veterans Claims (Court) has noted that there is a distinction between a claim based on the Veteran's dissatisfaction with the initial rating (a claim for an original rating) and a claim for an increased rating.  It also indicated that in the case of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 (1993), stated that a claimant will generally be presumed to be seeking the maximum benefit allowed by law and it follows that an increased rating remains in controversy where less than the maximum is awarded.  Further, a decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Although these ratings are already staged, the Board has undertaken consideration of increased ratings with the possibility of additional staged ratings in mind.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  See nerve involved for diagnostic code number and rating. The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011).

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2011).

During the entirety of this appeal, the Veteran's peripheral neuropathy of each upper extremities has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515, for peripheral neuropathy involving the median nerves.

Under that code, incomplete mild paralysis of either extremity warrants a 10 percent rating.  Incomplete, moderate paralysis warrants a 30 percent rating for a major 
extremity and 20 percent for a minor extremity.  Incomplete, severe paralysis warrants assignment of a 50 percent rating for a major extremity and 40 percent for a minor extremity.  Complete paralysis of the median nerve with the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the place of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle finders remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb; at right angles to palm; weakened wrist; flexion; and pain with trophic disturbances, warrants a 70 percent rating for a major extremity and 60 percent for a minor extremity.  

The Board points out that the Veteran could also be rated under 38 C.F.R. § 4.124a, Diagnostic Code 8516, for peripheral neuropathy involving the ulnar nerves.  However, as the ratings under this code are either equal or less than those for the median nerves under Diagnostic Code 8516, the Board finds any further discussion of this code moot.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  See 38 C.F.R. § 4.124a.

During the first part of this appeal, the Veteran's peripheral neuropathy of his lower extremities was rated under 38 C.F.R. § 4.124a, Diagnostic Code 8521, for involvement of the external popliteal nerve.  Under that code, mild, incomplete paralysis of this nerve warrants a 10 percent rating; moderate, incomplete paralysis warrants a 20 percent rating; and, severe, incomplete paralysis warrants a 30 percent rating.  Complete paralysis; foot drop and slight drop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, warrants a 40 percent disability rating. 

During the later part of this appeal, the Veteran's peripheral neuropathy of his lower extremities was rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, as his disability at that time was found to encompass his sciatic nerve.  Under that Code, 
mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; moderately severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

Taking into account all relevant evidence, for the period prior to April 13, 2009, the Board finds that the criteria for an evaluation in excess of 10 percent for the Veteran's right and left upper extremity neuropathy have not been met.  In order to warrant an increased rating during this time, the Veteran would have to be found to have symptoms consistent with a finding of incomplete moderate paralysis in either upper extremity.  The Board does not find the Veteran's symptoms to be consistent with such a finding.  Reviewing the evidence of record, during this period the Veteran reported numbness and weakness in his hands, but had no evidence of numbness or loss of sensation in any area above his hands.  During a VA examination of February 2002, the Veteran reported tingling, and problems with dexterity in his hands.  On examination, the Veteran was found to have strength intact in the hands except for moderate weakness in the interosseous muscles.  Sensory examination showed decreased sensation in his hand and the fifth finger and part of the fourth finger.  The Veteran was diagnosed with moderate ulnar neuropathy.  The Board does not find this to be consistent with a finding of moderate incomplete paralysis; in this regard, there is no evidence that the Veteran is unable to move his hands, and the Veteran's sensory loss at this point affects part of his hand, and not even all his fingers.  Considering the evidence as a whole therefore, the Board finds this level of disability to be consistent with a finding of no more than mild incomplete paralysis of the median nerve, the rating the Veteran is currently in receipt of during this period.  With no finding during this period of moderate incomplete paralysis of the median nerve, the Board finds that the criteria for a higher evaluation have not been met, and the Veteran is therefore properly rated as 10 percent disabled for his right (major) upper extremity neuropathy and his left (minor) upper extremity, during this period.

Taking into account all relevant evidence, for the period prior from April 13, 2009 to January 24, 2010, the Board finds that the criteria for an evaluation in excess of 30 percent for the Veteran's right upper extremity neuropathy, and 20 percent for the Veteran's left upper extremity neuropathy have not been met.  In order to warrant an increased rating during this time, the Veteran would have to be found to have symptoms consistent with a finding of incomplete severe paralysis.  In this regard, reviewing the evidence of record, the main evidence of record from this time is the Veteran's April 2009 VA examination report, which showed numbness and tingling of the hands, as well as weakened grip strength, and the examiner found the level of sensory diabetic neuropathy the Veteran's upper extremities to be moderate.  While the Veteran's upper extremity was therefore found to have not insignificant disability during this period, the Board does not find that an assessment of moderate disability would be consistent with a finding of incomplete severe paralysis.  With no finding during this period of incomplete severe paralysis of the median nerve, the Board finds that the criteria for a higher evaluation have not been met, and the Veteran is therefore properly rated as 30 percent disabled for his right (major) upper extremity neuropathy, and 20 percent for his left (minor) upper extremity, during this period.

Taking into account all relevant evidence, for the period from January 24, 2010, the Board finds that the criteria for an evaluation in excess of 50 percent for the Veteran's right (major) upper extremity neuropathy, and in excess of 40 percent for the Veteran's left (minor) upper extremity neuropathy have not been met.  In order to warrant an increased rating during this time, the Veteran would have to be found to have symptoms consistent with a finding of complete paralysis of the median nerve.  There is simply no finding of complete paralysis during this period.  Reviewing the evidence of record, a January 2010 report of VA examination found the Veteran to have severe sensory deficits in the upper extremities, as well as weakness and that both the ulnar and median nerves were involved.  The examiner said that the findings on examination were consistent with a finding of incomplete paralysis of both hands, with no evidence of claw deformity.  The Veteran's February 2011 VA examination noted that the Veteran was diagnosed with severe bilateral ulnar neuropathies of both upper extremities, but did not indicate any level of paralysis.  With no finding during this period of complete paralysis of the median nerve, the Board finds that the criteria for a higher evaluation have not been met, and the Veteran is therefore properly rated as 50 percent disabled for his right (major) upper extremity neuropathy, and 40 percent for his left (minor) upper extremity, during this period.

Taking into account all relevant evidence, for the period prior to January 24, 2010, the Board finds that the criteria for an evaluation in excess of 30 percent, for the Veteran's service connected right and left lower extremity neuropathy, have not been met.  In order to warrant a higher evaluation, the Veteran would have to be found to have either complete paralysis of the popliteal nerve, or moderately severe incomplete paralysis of the sciatic nerve.  Initially, the Board points out that the evidence of record does not show a diagnosis of sciatic nerve involvement until a March 2011 addendum to the Veteran's January 24, 2010 VA examination indicated such involvement.  Therefore, the Board finds a rating under Diagnostic Code 8520, concerning the Veteran's sciatic nerve, would be inappropriate during this period.  Thus, the evidence during this period would have to show complete paralysis of the popliteal nerve.  The Board does not find any evidence of complete paralysis during this time.  At all times during this period, the Veteran has been found to have significant loss of sensation in his bilateral lower extremities, as well as numbness.  The evidence unquestionably shows that the Veteran has been diagnosed with severe diabetic neuropathy of the lower extremities during this period.  However, at no time during this period does any of the evidence of record, including the Veteran's VA examinations of February 2002 and April 2009, show evidence of any complete paralysis of the popliteal nerve.  With no finding during this period of complete paralysis of the popliteal nerve, the Board finds that the criteria for a higher evaluation have not been met, and the Veteran is therefore properly rated as 30 percent disabled during this period for severe incomplete paralysis of the popliteal nerve.

Finally, taking into account all relevant evidence, for the period from January 24, 2010, the Board finds that the criteria for an evaluation in excess of 40 percent, for the Veteran's service connected right and left lower extremity neuropathy, have not been met.  In order to warrant a higher rating during this period, the Veteran would have to be found to have complete paralysis of the sciatic nerve.  The Board finds that the evidence simply does not show this level of disability.  Reviewing the evidence of record for this period,   A January 2010 report of VA examination found the Veteran to have severe sensory loss in both extremities, but the examiner indicated that there was not complete paralysis of the lower extremities, and there was no foot drop.  During a neurological examination in February 2011, the Veteran was found to have a partial foot drop, and severely decreased sensation in both legs, however, he was again not found to have complete paralysis.  With no finding during this period of complete paralysis of the sciatic nerve, the Board finds that the criteria for a higher evaluation have not been met, and the Veteran is therefore properly rated as 40 percent disabled during this period for severe incomplete paralysis of the sciatic nerve.

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and increased ratings must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Also, the Board finds that the evidence of record does not present such an exceptional or unusual disability picture so as to render impractical the application of the regular rating schedule standards and to warrant assignment of an increased evaluation for the Veteran's right or left upper or lower extremity peripheral neuropathy on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  There is absolutely no showing that these disorders have resulted in a marked interference with employment, and there is no indication that they have necessitated frequent periods of hospitalization.  In the absence of evidence of such factors, the Board finds that criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased initial evaluation for right upper extremity neuropathy, as secondary to Diabetes Mellitus, rated as 10 percent disabling prior to April 13, 2009, 30 percent disabling from April 13, 2009, to January 24, 2010, and as 50 percent disabling from January 24, 2010, is denied.

Entitlement to an increased initial evaluation for left upper extremity neuropathy, as secondary to Diabetes Mellitus, rated as 10 percent disabling prior to April 13, 2009, 20 percent disabling from April 13, 2009, to January 24, 2010, and as 40 percent disabling from January 24, 2010, is denied.

Entitlement to an increased initial evaluation for left lower extremity neuropathy, as secondary to Diabetes Mellitus, rated as 30 percent disabling prior to January 24, 2010, and as 40 percent disabling from January 24, 2010, is denied

Entitlement to an increased initial evaluation for right lower extremity neuropathy, as secondary to Diabetes Mellitus, rated as rated as 30 percent disabling prior to January 24, 2010, and as 40 percent disabling from January 24, 2010, is denied.


REMAND

As to the Veteran's claim of entitlement to an increased initial evaluation for his service connected Diabetes Mellitus, the Board points out that this issue was remanded in December 2009.  It was remanded at that time because the issue was previously remanded in February 2005, in order that the examiner might state whether the Veteran's disorder required insulin, restricted diet, and regulation of activities, and/or whether there were episodes of ketoacidosis of hypoglycemic episodes that had required hospitalization or twice a month visits to a diabetic care provider.  That December 2009 remand noted that, while the Veteran was afforded an examination for his Diabetes Mellitus in April 2009, the examiner did not address the issue of regulation of activities.  Therefore, the claim was again remanded, in order that this specific symptomatology might be addressed.

A thorough review of the Veteran's claims file since that prior remand shows that, while the Veteran has undergone several VA examinations on the issue of peripheral neuropathy, he has not undergone a VA examination specifically for his Diabetes Mellitus, nor has any opinion been sought or offered as to the question of whether the Veteran's Diabetes Mellitus requires a regulation of activities.

A Remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  As such, the Board finds that this issue is not ready for appellate review and must again be remanded for compliance with the prior Remand instructions.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination to determine the current severity of his Diabetes Mellitus. All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder must be made available to the VA examiner to review in conjunction with the examination.  Following examination, the examiner is requested to indicate whether the disorder requires insulin, restricted diet, and regulation of activities.  The examiner must also state whether there are episodes of ketoacidosis or hypoglycemic episodes that have required hospitalization or twice a month visits to a diabetic care provider. 

2.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  Thereafter, the case should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


